UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-7757


ERIC LAMONT COLES,

                    Plaintiff - Appellant,

             v.

T. DARDEN, Assistant Warden; M. FOSTER, Unit Manager; LIEUTENANT A.
BENTLEY; CAPTAIN LORD,

                    Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. Robert E. Payne, Senior District Judge. (3:19-cv-00528-REP-RCY)


Submitted: July 15, 2020                                          Decided: August 17, 2020


Before GREGORY, Chief Judge, RUSHING, Circuit Judge, and TRAXLER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Eric Lamont Coles, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Eric Lamont Coles appeals the district court’s order dismissing his 42 U.S.C. § 1983

(2018) action without prejudice because he failed to pay the initial partial filing fee or state

that he is unable to pay. On appeal, we confine our review to the issues raised in the

informal brief. See 4th Cir. R. 34(b). Because Coles’ informal brief does not challenge

the basis for the district court’s disposition, he has forfeited appellate review of the court’s

order. See Jackson v. Lightsey, 775 F.3d 170, 177 (4th Cir. 2014) (“The informal brief is

an important document; under Fourth Circuit rules, our review is limited to issues

preserved in that brief.”). Accordingly, we affirm the district court’s judgment. We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                                  AFFIRMED




                                               2